           ~~

     ~ `         Case 5:20-mj-00450-DUTY Document 14 Filed 08/31/20 Page 1 of 4 Page ID #:42
\•




            1
                                                                            FILED
           2                                                     CL2RK, U.B. DISTRICT COURT'

            3
                                                                      AU~312~
           4
                                                               CENTRAL DIS       F    LIFORNIA
                                                                                     BY DEPUTY
            5                                                  EASTERN DIVI


           6
           7
           8                       UNITED STATES DISTRICT COURT
           9                      CENTRAL DISTRICT OF CALIFORNIA
           10
                iJNITED STATES OF AMERICA,                  Case No.: J
                                                                      T''.~~~-_~~ ~~
           11                                                                                    r


                                 Plaintiff,
           12                                               ORDER OF PRETRIAL
                           v.                               DETENTION
           13                                              (18 U.S.C. §§ 3142(e),(i))
           14
                                 Defendant.
           15
           16                                         I.
           17 A.     ~)    On motion ofthe Government in a case that involves:
           18        1.   () a crime of violence, a violation of 18 U.S.C. § 1591, or an
           19                    offense listed in 18 U.S.C. § 2332b(g)(5)(B)for which a
           20                    maximum term ofimprisonment often years or more is
           21                    prescribed.
           22        2.   () an offense for which the maximum sentence is life.
           23                    imprisonment or death.
           24        3.   (~     an offense for which a maximum term ofimprisonment often
           25                    years or more is prescribed in the Controlled Substances Act,
           26                    the Controlled Substances Import and Export Act, or the
           27                    Maritime Drug Law Enforcement Act.
           28
                                                      1
     Case 5:20-mj-00450-DUTY Document 14 Filed 08/31/20 Page 2 of 4 Page ID #:43




 1        4.    O       any felony if defendant has been convicted oftwo or more
 2                      offenses described above,two or more state or local offenses
 3                      that would have been offenses described above ifa
 4                      circumstance giving rise to federal jurisdiction had existed, or a
 5                      combination ofsuch offenses..
 6        5.    O       any felony that is not otherwise a crime of violence that
 7                      involves a minor victim, or that involves possession or use of a
 8                      firearm or destructive device or any other dangerous weapon,
 9                      or that involves a failure to register under 18 U.S.0 § 2250.
10 B.     On motion (~} by the Government /()ofthe Court sua sponte in a case
11        that involves:
12        1.   (~       a serious risk defendant will flee.
13        2.    O       a serious risk defendant will:
14              a.   () obstruct or attempt to obstructjustice.
15              b.   () threaten, injure or intimidate a prospective witness or
16                            juror, or attempt to do sa
17 C.     The Government('~ is /()is not entitled to a rebuttable presumption that
                            l
18        no condition or combination of conditions will reasonably assure
19        defendant's appearance as required and the safety or any person or the
20        community.
21
22                                            II.
23        The Court finds that no condition or combination of conditions will
24 reasonably assure:
25 A.    (~l    the appearance ofdefendant as required.
26 B.    (~     the safety of any person or the community.
27
28

                                              2
               \♦




                    Case 5:20-mj-00450-DUTY Document 14 Filed 08/31/20 Page 3 of 4 Page ID #:44
    ~ \; ~`

A




               1                                            III.
               2         The Court has considered:
               3 A.     the nature and circumstances of the offenses) charged;
               4 B.     the weight of the evidence against defendant;
               5 C.     the history and characteristics of defendant; and
               6 D.     the nature and seriousness of the danger to any person or the community
               7        . that would be posed by defendant's release.
               8                                           IV.
               9        The Court has considered all the evidence proffered and presented at the
              10 hearing, the arguments and/or statements of counsel, and the Pretrial Services
              11 Report and recommendation.
              12                                            V.
              13        The Court concludes:
              14 A.     (~(,)   Defendant poses a serious flight risk based on:
              15                (~C)   information in Pretrial Services Report and Recommendation
              16                (~)    other: P.Ur~.p (~. ~'~,~'
              17
              18
              19 B.     (~      Defendant poses a risk to the safety of other persons and the
              20        community based on:
              21                (~)    information in Pretrial Services Report and Recommendation
              22                E~1    other: ~Y~D~Q.,`V~ (r'
              23
              24
              25 C.     O       A serious risk exists that defendant will•
              26        1.      ()obstruct or attempt to obstruct justice,
              27        2.      ()threaten, injure, or intimidate awitness/juror, or attempt to do so,
              28

                                                             3
                 4 ~
                     1
             ~   ~
                         Case 5:20-mj-00450-DUTY Document 14 Filed 08/31/20 Page 4 of 4 Page ID #:45
       \ ~
`..   ~.




                 1           based on:
                 2
                 3
                 4
                 5 D.       (~     Defendant has not rebutted by sufficient evidence to the contrary the
                 6            ~    presumption provided in L8 U.S.C. § 3142(e)that no condition or
                 7                 combination ofconditions will reasonably assure the appearance of
                 8                 defendant as required.
                 9 . E.     (~     Defendant has not rebutted by sufficient evidence to the contrary the
             10                    presumption provided in 18 U.S.C. § 3142(e)that no condition or
             11                    combination of conditions will reasonably assure the safety of any
             12                    other person and the community.
             13                                                VI.
             14 A.           IT IS TI~REFORE ORDERED that defendant be detained prior to trial.
             15 B.           IT IS FURTT~R ORDERED that defendant be committed to the custody of
             16              the Attorney General for confinement in a corrections facility separate, to
             17              the extent practicable, from persons awaiting or serving sentences or being
             18              held in custody pending appeal.
             19 C.           IT IS FURTHER ORDERED that defendant be afforded reasonable
             20              opportunity for private consultation with counsel.
             21 D.           IT IS FURTI~R ORDERED that, on order ofa Court ofthe United States
             22              or on request of an attorney for the Government,the person in charge ofthe
             23              corrections facility in which defendant is confined deliver defendant to a
             24              United States Marshal for the purpose of an appearance in connection with a
             25              court proceeding.
         26
                         DATED: ~v ~'S'~ 3(~ ~2~
             27
                                                                     United States Magistrate Judge
         28

                                                               4
